                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


BRIAN BROADFIELD                                       DOCKET NO. 2:21-CV-00103
VERSUS                                                 JUDGE TERRY A. DOUGHTY
JEFFERY ROSEN, ET AL                                   MAG. JUDGE KATHLEEN KAY


                                            JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 14] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Writ of Habeas Corpus

[Doc. No. 1] filed by Petitioner Brian Dwayne Broadfield is DENIED and DISMISSED

WITHOUT PREJUDICE, to the right of the Petitioner to raise this issue again in the event this

rule is modified, and he suffers injury as a result.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the pending

MOTION to Certify Class [Doc. No. 4], MOTION to Appoint Counsel [Doc. No. 3], MOTION

for Preliminary Injunction, and MOTION for Temporary Restraining Order [Doc. No. 2] are

DENIED AS MOOT.

       MONROE, LOUISIANA, this 29th day of June 2021.



                                               ______________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE
